UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-8017



DEVON SYKES,

                                              Plaintiff - Appellant,

          versus


DR. LEVESTER THOMPSON,

                                              Defendant - Appellee,


          and


DAVE ROBINSON; F. SCHILLING,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-585)


Submitted:   February 9, 2005          Decided:     February 17, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Devon Sykes, Appellant Pro Se. Coreen Antoinette Bromfield, RAWLS
& MCNELIS, P.C., Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Devon Sykes appeals the district court’s order dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Sykes v.

Thompson, No. CA-03-585 (E.D. Va. filed Nov. 30, 2004; Dec. 2,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -